DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Matsumoto et al., US Patent Application Publication no. 2005/01895661 discloses providing a power device that is electrically connected with a conductive wire of a substrate and a plurality of leading components that each include a horizontal portion and a vertical portion, wherein the horizontal portions of the leading components are electrically connected to the conductive wires of the substrate through corresponding vertical portions.
Kubota et al., US Patent no. 4,984059 discloses fabricating a semiconductor device that includes a molding layer that covers at least a portion of leading components of the device2.
Hiew et al., US Patent Application Publication no. 2010/0105251 disclose a method of manufacturing a plurality of digital adapter cards that each include a substrate, a plurality of leads and a molding layer that covers at least a portion of the leads.
The prior art of record does not teach or suggest a manufacturing method of a power module comprising the steps of: providing a substrate panel in which a plurality of substrates are arranged in an array; providing a plurality of leading components with horizontal and vertical components and power devices for the substrates, such that vertical components of the leading components are electrically connected to power devices of the substrates via conductive wires; forming a molding layer on the substrate panel to cover at least a portion of each of the leading components; and separating the substrate panel, the leading components and the molding layer, wherein the molding layer is separated into a plurality of molding components, and the plurality of leading components are separated.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        June 18, 2022


    
        
            
        
            
        
            
    

    
        1 Matsumoto was cited in the 3/11/21 IDS.
        2 Kubota was cited in the 9/9/21 IDS.